Case: 12-11926       Date Filed: 07/26/2013       Page: 1 of 27


                                                                                  [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-11926
                               ________________________

                    D. C. Docket Nos. 2:93-CV-01404-WHA-CSC,
                             2:96-cv-00554-WHA-CSC


RICKY KNIGHT, et al.,
                                                                       Plaintiffs-Appellants,

                                            versus


LESLIE THOMPSON, et al.,
                                                                      Defendants-Appellees.



                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                       (July 26, 2013)

Before HULL and ANDERSON, Circuit Judges, and SCHLESINGER,* District
Judge.


*
 Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 12-11926   Date Filed: 07/26/2013   Page: 2 of 27


SCHLESINGER, District Judge:

      Plaintiffs-Appellants (hereinafter “Plaintiffs”) are male inmates in the

custody of the Alabama Department of Corrections (“ADOC”). They wish to wear

their hair unshorn in accordance with the dictates of their Native American

religion, but an ADOC policy forbids them from doing so. Plaintiffs brought this

suit against the ADOC and several other defendants (collectively “ADOC”),

challenging the ADOC’s hair-length policy on various constitutional grounds and

under the Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”), 42 U.S.C. §§ 2000cc et seq. The United States has intervened on

Plaintiffs’ behalf. After a full evidentiary hearing and bench trial, the District

Court made several findings of fact and entered judgment in favor of the ADOC.

Because the ADOC carried its RLUIPA burden to demonstrate that its hair-length

policy is the least restrictive means of furthering its compelling governmental

interests, we affirm.

                               I. BACKGROUND

      The ADOC requires all male prison inmates to wear a “regular hair cut,”

defined as “off neck and ears.”     Dkt. 471.    The ADOC does not grant any

exemptions to this policy, religious or otherwise. Dkt. 474 p. 146. Plaintiffs seek




                                        2
               Case: 12-11926       Date Filed: 07/26/2013      Page: 3 of 27


a complete religion-based exemption to the male hair-length policy.1 Plaintiffs

seek this exemption because wearing long hair is a central tenet of their religious

faith. No plaintiff is a maximum-security inmate.

       A. Procedural History

       This is the third time that this case has come before this Court. Plaintiffs

initially filed suit on November 24, 1993, challenging on various constitutional

grounds and under the Religious Freedom Restoration Act (“RFRA”) the ADOC’s

policies restricting hair length and prohibiting sweat lodge ceremonies. After entry

of summary judgment for the ADOC, Plaintiffs appealed to this Court. Dkt. 218.

During that appeal’s pendency, Congress responded to the Supreme Court’s partial

invalidation of the RFRA by enacting the RLUIPA, and this Court therefore

remanded this case to allow Plaintiffs to amend their complaint. Dkt. 235. After

Plaintiffs amended the complaint to add claims under the RLUIPA and the Parties

engaged in a brief period of additional discovery, the District Court again granted

summary judgment to the ADOC. Dkt. 317.

       Plaintiffs appealed again, and this Court affirmed the judgment of the

1
  Three of Plaintiffs seek, in the alternative, a more narrow exemption to wear a kouplock—a
two-inch wide strip of hair beginning at the base of the skull and stretching down the back.
However, because Plaintiffs first raised their kouplock argument in their objections to the
magistrate judge’s report and recommendation, and because the District Court did not consider
the kouplock argument when it ruled on the report and recommendation, Plaintiffs have waived
the issue. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (district courts have
discretion to decline to consider arguments that are not presented to the magistrate judge).

                                              3
              Case: 12-11926     Date Filed: 07/26/2013    Page: 4 of 27


District Court as to all but Plaintiffs’ hair-length restriction claims. As to the hair-

length claims, however, this Court concluded:

      [O]n the present record factual issues exist as to whether, inter alia,
      the defendants’ total ban on the wearing of long hair and denial of an
      exemption to the plaintiffs based on their Native American religion is
      “the least restrictive means of furthering [the defendants’] compelling
      governmental interest[s]” in security, discipline, hygiene and safety
      within the prisons and in the public’s safety in the event of escapes
      and alteration of appearances. In addition, we note that the
      evidentiary record relating to the hair-length claims is over ten years
      old and that, in the intervening time, prison staffing and
      administration, prison safety and security, and the prison population in
      Alabama have changed.

Lathan v. Thompson, 251 Fed. App’x 665, 667 (11th Cir. 2007) (internal citation

omitted, second and third alterations in original). This Court, therefore, vacated

the District Court’s judgment as to the hair-length claims and remanded the case

for a full evidentiary hearing and bench trial, “following which the district court

shall make detailed findings of fact and conclusions of law.” Id.

      B. The Evidentiary Hearing and Bench Trial on Remand

      On remand, Magistrate Judge Charles S. Coody held an evidentiary hearing

and bench trial. Dkts. 471, 474–76. Plaintiffs proffered undisputed testimony

regarding the burden that the ADOC hair-length policy placed on their religious

practices. They also presented undisputed testimony that a strong majority of U.S.

jurisdictions permit inmates to wear long hair, either generally or as an


                                           4
               Case: 12-11926       Date Filed: 07/26/2013      Page: 5 of 27


accommodation for religious inmates.2 A witness for Plaintiffs skilled in the use of

Photoshop, a computer program used to digitally alter images, testified that

corrections officers could easily be trained to alter inmate images to assist in the

identification of escaped long-haired inmates. Finally, George Sullivan, Plaintiffs’

main witness, testified that his tours and audits of 170 correctional facilities and

extensive past employment experience in several prison systems that permit long

hair led him to conclude that the ADOC does not need to deny religious

exemptions to accomplish its stated goals for its short-hair policy. In support of his

conclusion, Sullivan opined that inmates have many other locations where they can

more easily store contraband (e.g., socks, stitching areas in clothes, gloves, jackets,

etc.), long hair does not impede inmate identification, and long hair does not pose

any health risks if inmates follow basic hygiene procedures. Dkt. 474 at pp.

121–38, 143–44; Dkt. 475 at pp. 6–29, 118–58; Dkt. 476 at pp. 7–9, 11–29.

       The ADOC’s witnesses nonetheless asserted that its policy is necessary to

accomplish several compelling goals, including the prevention of contraband,

facilitation of inmate identification (both during the usual course of prison business

and after escapes), maintenance of good hygiene and health, and facilitation of



2
 These jurisdictions are: the Federal Bureau of Prisons, the correctional systems of
approximately 38 states, and the District of Columbia Department of Corrections. Dkt. 475 at p.
133.

                                               5
              Case: 12-11926    Date Filed: 07/26/2013   Page: 6 of 27


prison discipline through uniformity.     Aside from figures demonstrating that

Alabama’s prisons have become increasingly over-crowded, under-funded, and

under-staffed in recent years, the ADOC’s witnesses offered little statistical

evidence to support their claims. But they did offer elucidating expert opinions,

lay testimony, and anecdotal evidence based on their decades of combined

experience as corrections officers.

      For example, Warden Grantt Culliver testified that permitting long hair

would slow the process of searching inmates for contraband, increase the risk that

inmates could grab each other by the hair during fights, and give inmates an

additional location to hide small items like handcuff keys on their person. He also

testified that granting religious exemptions to Native American inmates would

erode discipline and likely cause the ADOC’s over-worked staff to stop enforcing

the policy against non-exempt inmates. As to hygiene, Culliver recounted an

incident in which an inmate developed a fungus on his scalp that remained hidden

from view until his hair was cut. Dkt. 474 at pp. 124–32, 144–46, 162–68.

      Gwendolyn Mosley, institutional coordinator of the ADOC’s southern

region and past warden of various ADOC institutions, similarly testified that the

hair-length restrictions reduce inmates’ ability to hide contraband, assist inmate

identification, reduce the time and difficulty of conducting shake-downs and


                                         6
             Case: 12-11926     Date Filed: 07/26/2013   Page: 7 of 27


searches, and prevent inmates from pulling each other’s hair during fights. She

further testified that exempting only certain inmates from the policy would allow

them to identify as a special group and form gangs, eroding order and control.

Finally, like Warden Culliver, Mosley testified that the grooming policy promotes

health and hygiene. Dkt. 475 at pp. 5–10, 16–38.

      Warden Tony Patterson echoed many of Culliver’s and Mosley’s concerns

about Plaintiffs’ requested exemption from the short-hair policy.         Patterson

testified that the hair-length policy facilitates the detection of contraband and

assists with prompt inmate identification, both during day-to-day operations and in

the event of an escape. He further testified that a generally applicable policy with

no exemptions fosters discipline, and if the ADOC were required to grant

exemptions, officers would have trouble enforcing the policy due to the difficulty

of readily identifying which inmates are entitled to the exemption.         Finally,

Patterson testified concerning a September 2008 escape of two inmates, whose

subsequent capture was accomplished by distributing pictures of the inmates to the

public. Dkt. 475 at pp. 92–97, 103–05.

      However, it was Ronald Angelone, former director of several state prison

systems, who provided the most thorough defense of the ADOC’s hair length

policy. While serving as the director of Virginia’s then-chaotic prison system,


                                         7
               Case: 12-11926       Date Filed: 07/26/2013       Page: 8 of 27


Angelone had begun enforcing, in response to security and health concerns, an

exceptionless grooming policy for male inmates that required all haircuts to be one

inch or shorter.3 Angelone specified several reasons for why he chose to enforce

the grooming policy, chief among which was the 1999 escape of a “very

dangerous” Virginia prison inmate who had cut his hair to alter his appearance.

The inmate was discovered three or four days after his escape, but the haircut had

so significantly changed his appearance that Angelone would not have been able to

identify him from the photograph that the prison released to local police

departments.      Angelone also testified that a review of institutional reports

confirmed that inmates had hidden ice picks, handcuff keys, wires, bolts, and other

contraband items in their hair. He further recounted one incident in which prison

staff cut their hands on a hidden razor blade while searching an inmate’s hair.

Angelone testified that the short-hair policy reduced the time needed to search

inmates, and inmates were aware that officers often will not run their hands

through their hair for fear of sharp objects. Angelone further asserted that inmates

can grab each other by the hair during fights, and non-exempt inmates might attack

exempted inmates out of jealousy for their special long-hair privilege. Turning to

the asserted health and hygiene hazards of long hair, he described an incident in

3
  The policy had allowed female inmates to wear shoulder-length hair, however, on the rationale
that they posed a lesser risk of violence and escape than male inmates.

                                               8
              Case: 12-11926    Date Filed: 07/26/2013    Page: 9 of 27


which a black widow spider wove a nest in an inmate’s dreadlocks, and he noted

that long hair had also concealed some inmates’ scalp sores, cysts, and tumors. In

sum, Angelone opined that his short-hair policy was a factor in his successful

restoration of order and control in Virginia’s prison system. Dkt. 475 at pp. 46–54,

64–68, 73–74.

      Although the ADOC’s witnesses combined to offer a strong defense of the

short-hair policy, they did make several concessions on cross-examination. They

admitted that the ADOC allows female inmates to wear shoulder-length hair. They

also conceded that they had never worked in—or reviewed the policies of—prison

systems that allow long hair, either generally or as a religious exemption. Finally,

none of the ADOC’s witnesses could point to any instances where an inmate had

attacked an exempted long-haired inmate out of jealousy or grabbed long hair

during a fight. Dkt. 475 at pp. 46–54, 64–68.

      C. The District Court’s Decision

      After the evidentiary hearing and bench trial, Magistrate Judge Coody issued

a report and recommendation (“R&R”) that recommended entry of judgment in

favor of the ADOC. Dkt. 530. On the basis of exhibits admitted during the trial

and in accordance with this Court’s directions on remand, the Magistrate Judge

made several factual findings that painted the current context of this case. First, he


                                          9
             Case: 12-11926    Date Filed: 07/26/2013   Page: 10 of 27


found that in September 2008, the ADOC housed 25,303 inmates—almost 189%

of the statewide design capacity of the ADOC’s facilities. Second, he found that

disciplinary actions increased by 62% in 2007 alone, and nearly 50% of the

ADOC’s inmates were serving time for felonies against persons. Third, he found

that the ADOC’s overcrowded prisons are also under-staffed and under-funded,

with approximately one in every four correctional personnel positions remaining

vacant. Finally, he found that between 1997 and 2007, the number of admissions

to the ADOC outpaced the number of releases by almost 5000 inmates each year,

except for the years 2000 and 2004.

      Judge Coody also made specific factual findings with regard to male

inmates’ hair length, resolving disputes largely in the ADOC’s favor. He found

that inmates can use long hair to alter their appearances, long hair impedes the

ability of officers to quickly identify inmates in the prisons, and inmates can use

long hair to identify with special groups, including gangs.        Implementing a

Photoshop program for logging and manipulating digital photographs of inmates

would raise practical concerns of cost and training, he found, and in any event

would not assist in the identification of inmates inside the prisons. He further

found that long hair provides an additional location for inmates to conceal weapons

and contraband, and correctional officers risk injury from hidden weapons when


                                        10
             Case: 12-11926     Date Filed: 07/26/2013    Page: 11 of 27


searching long hair. He also found that inmates can manipulate self-searches of

their hair, and permitting inmates to have long hair would make searches for

contraband more difficult and more lengthy. In addition, he found that uniformity

within the ADOC’s institutions instills discipline and promotes order by allowing

officers to exercise control over inmates, and maintaining discipline and order is

important because violence is prevalent in the ADOC’s prisons. He specifically

found, quoting Mosley’s conclusory testimony, that the inmates incarcerated in the

ADOC today are “younger, bolder and meaner” than those of previous years. He

concluded that inmates can grab other inmates’ long hair during fights. All these

security problems are worse for male inmates than female inmates, he found,

because male facilities are more over-crowded than female facilities, and males

pose greater security risks than females. Finally, Judge Coody found that requiring

inmates to keep their hair short enables corrections officers to more easily detect

infections and infestations and prevent their proliferation.

      As to his conclusions of law, Judge Coody concluded that the ADOC’s hair-

length policy substantially burdens Plaintiffs’ religious exercise. He went on to

conclude, however, that the ADOC had carried its RLUIPA burden and shown that

its hair-length policy is the least restrictive means of furthering its compelling

interests in security, safety, control, order, uniformity, discipline, health, hygiene,


                                          11
             Case: 12-11926    Date Filed: 07/26/2013   Page: 12 of 27


sanitation, cost-containment, and reducing health care costs. That conclusion was

compelled, he reasoned, by this Court’s decision in Harris v. Chapman, 97 F.3d
499 (11th Cir. 1996), which upheld a Florida Department of Corrections short-hair

policy under the statutory predecessor to the RLUIPA. Judge Coody additionally

noted that several of our sister circuits have, in a variety of contexts, sustained

prison grooming regulations in the face of RLUIPA challenges. Magistrate Judge

Coody then rejected Plaintiffs’ argument that the widespread adoption of

permissive grooming policies in other jurisdictions should, by itself, invalidate the

ADOC’s grooming policy. He reasoned that the practices of other jurisdictions are

some evidence—but are by no means dispositive evidence—of the feasibility of

less restrictive measures, and the Supreme Court has cautioned lower courts to

defer to the reasoned judgments of prison officials when applying the RLUIPA.

      The District Court adopted Magistrate Judge Coody’s Report and

Recommendation (“R&R”) and overruled Plaintiffs’ objections, noting that

“context matters,” “what happens in other prison systems is beside the point,” and

Judge Coody appropriately took into account staffing and funding shortages as part

of the “context” of the case. Dkt. 549 at pp. 2–3. Furthermore, according to the

District Court, Plaintiffs’ heavy reliance on the practices of other jurisdictions

mistakenly “decouple[s] deference [to prison officials] from [the RLUIPA’s] least


                                         12
               Case: 12-11926        Date Filed: 07/26/2013       Page: 13 of 27


restrictive alternative” prong. Id. at 2. The District Court therefore adopted the

R&R and entered judgment in favor of the ADOC. Dkts. 549, 550. Plaintiffs then

initiated this appeal. Dkt. 556.

                             II. STANDARDS OF REVIEW

       We review the District Court’s factual determinations for clear error and its

legal conclusions de novo. In particular, we will conduct a de novo review of the

District Court’s overall legal determination that the ADOC’s hair policy comports

with the RLUIPA. Cf. Lawson v. Singletary, 85 F.3d 502, 511–12 (11th Cir. 1996)

(“Whether the Rule comports with [the Religious Freedom Restoration Act] is a

pure question of law, and is subject to de novo review by this Court.”); accord

Hamilton v. Schriro, 74 F.3d 1545, 1552 (8th Cir. 1996); Hoevenaar v. Lazaroff,

422 F.3d 366, 368 (6th Cir. 2005); McRae v. Johnson, 261 Fed. App’x 554, 557

(4th Cir. 2008); United States v. Friday, 525 F.3d 938, 949 (10th Cir. 2008);

Garner v. Kennedy, 713 F.3d 237, 242 (5th Cir. 2013).4

       A factual finding is clearly erroneous “if the record lacks substantial

4
  We acknowledge that Lawson identified a policy’s validity under the statutory predecessor to
the RLUIPA as a “pure question of law.” Lawson, 85 F.3d at 512. In this appeal, however,
Plaintiffs attack not only the District Court’s overall legal determination that the ADOC’s short-
hair policy comports with the RLUIPA, but also the factual findings upon which the District
Court rested its ultimate legal conclusion. This appeal, therefore, presents a mixed question of
law and fact, and we will review the District Court’s factual findings for clear error and its
application of the law to those facts de novo. Accord Garner, 713 F.3d at 242; Hamilton, 74
F.3d at 1552; McRae, 261 Fed. App’x at 557; Fegans v. Norris, 537 F.3d 897, 905 and n.2 (8th
Cir. 2008).

                                                13
               Case: 12-11926       Date Filed: 07/26/2013       Page: 14 of 27

evidence to support it” or we are otherwise “left with the impression it is not the

truth and right of the case”—“a definite and firm conviction that a mistake has

been committed.” Lincoln v. Bd. of Regents of Univ. Sys. of Georgia, 697 F.2d
928, 939–40 (11th Cir. 1983) (internal quotation marks omitted).                     As to the

weighing of evidence, a District Court may weigh competing expert testimony but

may not arbitrarily ignore expert testimony; rather, “some reason must be

objectively present for ignoring expert opinion testimony.” United States v. Hall,

583 F.2d 1288, 1294 (5th Cir. 1978).5 In addition, an evidentiary error is harmless

if it “had no substantial influence on the outcome and sufficient evidence

uninfected by error supports the verdict.” United States v. Dickerson, 248 F.3d
1036, 1048 (11th Cir. 2001) (internal quotation marks omitted).

                                    III. DISCUSSION

       A. The RLUIPA Standard

       Congress enacted the RLUIPA as a response to the Supreme Court’s

decisions in Employment Division, Department of Human Resources of Oregon v.

Smith, 494 U.S. 872 (1990), and City of Boerne v. Flores, 521 U.S. 507 (1997). In

Smith, the Court held that the Free Exercise Clause typically does not shield

religiously motivated conduct from the burdens of generally applicable laws. 494


5
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to the
close of business on September 30, 1981.
                                                14
            Case: 12-11926     Date Filed: 07/26/2013    Page: 15 of 27
U.S. at 878–79. Congress responded three years later by enacting the Religious

Freedom Restoration Act (“RFRA”). In an effort to restore the level of protection

that religious observances enjoyed before Smith, the RFRA commanded that

“government”—including state and local governments—“shall not substantially

burden a person’s exercise of religion even if the burden results from a rule of

general applicability” unless such a burden met a “compelling governmental

interest” and “least restrictive means” test. 42 U.S.C. § 2000bb-1. In Flores, the

Supreme Court declared the RFRA’s application to the States unconstitutional

because it exceeded Congress’s Fourteenth Amendment enforcement power. 521
U.S. at 532–36.

      Mindful of the adage “where there’s a will, there’s a way,” Congress

responded to Flores with the RLUIPA, predicating its enactment not only on its

power to enforce the Fourteenth Amendment, but also on its Spending and

Commerce powers. Less sweeping than the RFRA, the RLUIPA targets only two

areas: land-use regulation and institutions that receive federal funds. Borrowing

the RFRA standard almost entirely, with respect to its protection of

institutionalized persons, the RLUIPA commands that:

      No government shall impose a substantial burden on the religious
      exercise of a person residing in or confined to an institution . . . even
      if the burden results from a rule of general applicability, unless the
      government demonstrates that imposition of the burden on that
      person—
                                         15
             Case: 12-11926    Date Filed: 07/26/2013   Page: 16 of 27


      (A) is in furtherance of a compelling governmental interest; and

      (B) is the least restrictive means of furthering that compelling
      governmental interest.

42 U.S.C. § 2000cc-1(a). The Act broadly defines “religious exercise” to include

“any exercise of religion, whether or not compelled by, or central to, a system of

religious belief.” Id. § 2000cc-5(7)(A). Under the RLUIPA, the plaintiff bears the

burden to prove that the challenged law, regulation, or practice substantially

burdens his exercise of religion.   Once a plaintiff has made this prima facie

showing, the defendant bears the burden to prove that the challenged regulation is

the least restrictive means of furthering a compelling governmental interest. Id. §

2000cc-2(b); Smith v. Allen, 502 F.3d 1255, 1276 (11th Cir. 2007), abrogated on

other grounds by Sossamon v. Texas, 131 S. Ct. 1651 (2011).

      Although the RLUIPA protects, to a substantial degree, the religious

observances of institutionalized persons, it does not give courts carte blanche to

second-guess the reasoned judgments of prison officials. Indeed, while Congress

enacted the RLUIPA to address the many “frivolous or arbitrary” barriers

impeding institutionalized persons’ religious exercise, it nevertheless anticipated

that courts entertaining RLUIPA challenges “would accord ‘due deference to the

experience and expertise of prison and jail administrators.’” Cutter v. Wilkinson,

544 U.S. 709, 716–17 (2005) (quoting 146 Cong. Rec. 16698, 16699 (2000) (joint

                                        16
             Case: 12-11926     Date Filed: 07/26/2013   Page: 17 of 27


statement of Sens. Hatch and Kennedy on the RLUIPA)). The Supreme Court has

cautioned that “[w]e do not read RLUIPA to elevate accommodation of religious

observances over an institution’s need to maintain order and safety,” and “an

accommodation must be measured so that it does not override other significant

interests.” Id. at 722. The Court further instructed:

      We have no cause to believe that RLUIPA would not be applied in an
      appropriately balanced way, with particular sensitivity to security
      concerns. While the Act adopts a “compelling governmental interest”
      standard, context matters in the application of that standard.
      Lawmakers supporting RLUIPA were mindful of the urgency of
      discipline, order, safety, and security in penal institutions. They
      anticipated that courts would apply the Act’s standard with due
      deference to the experience and expertise of prison and jail
      administrators in establishing necessary regulations and procedures to
      maintain good order, security and discipline, consistent with
      consideration of costs and limited resources.

Id. at 722–23 (internal quotation marks and citations omitted). This deference is

not, however, unlimited, and “policies grounded on mere speculation, exaggerated

fears, or post-hoc rationalizations will not suffice to meet the act’s requirements.”

Rich v. Secretary, Florida Dep’t of Corrections, 716 F.3d 525, 533 (11th Cir. 2013)

(internal quotation marks omitted).

      B. Application of the RLUIPA Standard to this Case

      The ADOC does not dispute that its hair-length policy substantially burdens

Plaintiffs’ religious exercise, nor could it. Plaintiffs’ expert on Native American

spirituality offered extensive, undisputed testimony that long hair has great
                                          17
               Case: 12-11926        Date Filed: 07/26/2013       Page: 18 of 27


religious significance for many Native Americans, and each Plaintiff confirmed

that his desire to wear unshorn hair stemmed from deep religious convictions.

Plaintiffs’ expert further gave an uncontradicted opinion that forcing Native

Americans to cut their long hair would amount to an “assault on their sacredness.”

The sincerity of these firmly-held beliefs—and the gravity of preventing their

exercise—should come as no surprise to anyone familiar with Biblical Scripture.6

       It is also beyond dispute that the ADOC has compelling interests in security,

discipline, hygiene, and safety within its prisons and in the public’s safety in the

event of escapes and alteration of appearances. Lathan, 251 Fed. App’x at 667.

The crux of this appeal, then, is simply whether the ADOC’s blanket short-hair

policy furthers those goals and is the least restrictive means of doing so.

               i. In Furtherance of a Compelling Governmental Interest

       As to the first RLUIPA prong, Plaintiffs merely mount an attack on the

District Court’s factual findings and choice to credit the testimony of the ADOC’s

witnesses. This attack must surely fail, as the detailed record developed during the

trial of this case amply supports the District Court’s factual findings about the risks



6
 See, e.g., Judges 16:4–30 (chronicling Delilah’s betrayal of Samson, the forced cutting of
Samson’s hair in contravention to his Nazirite vow, and Samson’s subsequent destruction of the
Philistine temple); Numbers 6:1–21 (describing the Nazirite vow, which included a promise to
refrain from cutting one’s hair unless it became defiled by a sudden death that occurred in the
Nazirite’s presence, and which entailed the shaving of one’s head and sacrifice of the hair at the
close of one’s period of dedication).
                                                18
             Case: 12-11926    Date Filed: 07/26/2013   Page: 19 of 27


and costs associated with permitting male inmates to wear long hair. Ronald

Angelone described specific incidents in which male inmates had used long hair to

conceal weapons and contraband, as well as a situation in which a male inmate had

cut his long hair to significantly change his appearance after a successful escape.

Angelone further testified that prison staff have cut their hands on hidden razors

when searching male inmates’ long hair.         In addition, Angelone and Grantt

Culliver testified that long hair had concealed male inmates’ fungus outbreaks,

sores, cysts, and tumors, and even a spider’s nest. The ADOC’s witnesses also

offered credible opinions, based on decades of combined correctional experience,

that inmates can grab long hair during fights, long hair impedes the ability of

prison staff to readily identify inmates inside the prison, and an exceptionless

short-hair policy promotes order and discipline while removing a physical

characteristic that inmates can use to form gangs. Plainly, the ADOC’s witnesses

offered more than simply “speculation, exaggerated fears, or post-hoc

rationalizations.” Rather, they offered a reasoned and fairly detailed explanation of

how the ADOC’s short-hair policy addresses genuine security, discipline, hygiene,

and safety concerns.

      Plaintiffs point out that their witnesses offered competing testimony, but the

District Court, as the finder of fact, remained free to reject it. We cannot say that

the District Court clearly erred in its material factual findings with regard to male
                                         19
                Case: 12-11926        Date Filed: 07/26/2013        Page: 20 of 27


inmate hair-length.7 Nor can we say that it arbitrarily ignored the testimony of

Plaintiffs’ expert when the ADOC’s witnesses contradicted his testimony.8 Given

the District Court’s factual findings, it is apparent that the ADOC’s short-hair

policy furthers its compelling interests in security, discipline, hygiene, and safety

within its prisons and in the public’s safety in the event of escapes and alteration of

appearances.

               ii. Least Restrictive Means of Furthering the Interest

       Plaintiffs cannot prevail on their RLUIPA claim because the ADOC has

shown that its exceptionless short-hair policy for male inmates is the least

restrictive means of furthering the compelling governmental interests that we have

mentioned. The ADOC has shown that Plaintiffs’ proposed alternative—allowing

an exemption for Native American inmates, requiring exempted inmates to search

their own hair, and using a computer program to manipulate inmate



7
  Plaintiffs direct their most vociferous objection toward the District Court’s somewhat
conclusory finding that the ADOC’s current inmate population is “younger, bolder and meaner”
than in previous years. We cannot say that this finding was wholly unsupported by the record,
since the District Court also found that disciplinary actions increased markedly in 2007. But to
the extent that the record was insufficient to support this particular factual finding, the error was
harmless because it had no substantial influence on the outcome and sufficient evidence
uninfected by error supports the District Court’s determination that the ADOC’s policy furthers
compelling governmental interests. Dickerson, 248 F.3d at 1048.
8
 As the ADOC points out in its brief, the District Court may have chosen to discredit George
Sullivan’s testimony because he has testified in many prisoner religious rights cases, but never
on behalf of a prison system, and because he admitted a lack of familiarity with the ADOC’s
prisons.
                                                20
              Case: 12-11926      Date Filed: 07/26/2013    Page: 21 of 27


photographs—does not eliminate the ADOC’s security, discipline, hygiene, and

safety concerns. As the District Court found, inmates can manipulate searches of

their own hair to conceal weapons and contraband, and using a computer program

to alter photographs does nothing to address the impediments that long hair causes

for the identification of inmates within the prisons. Plaintiffs’ proposed alternative

also does nothing to assuage the ADOC’s concerns about gang-formation and hair-

pulling during fights, or the concealment of infections and infestations. Plaintiffs

cannot point to a less restrictive alternative that accomplishes the ADOC’s

compelling goals, and neither can we. The ADOC has carried its burden on both

RLUIPA prongs.

       We agree with the District Court that Harris v. Chapman, 97 F.3d 499 (11th

Cir. 1996), compels the foregoing analysis. In Harris, this Court confronted a

Rastafarian inmate’s RFRA challenge to the Florida DOC’s grooming policy,

which, like the policy at-issue here, categorically forbade male inmates from

wearing long hair.9 This Court upheld the short-hair policy, reasoning in regards to

the first RFRA prong that “[i]t is well established that states have a compelling

interest in security and order within their prisons,” and “[t]his general interest in

security clearly includes other specific interests . . . such as the identification of


9
 As already mentioned, the RLUIPA essentially borrowed the RFRA standard, and the
reasoning in Harris therefore applies with equal force in the RLUIPA context.
                                                21
             Case: 12-11926     Date Filed: 07/26/2013    Page: 22 of 27


escapees and the prevention of the secreting of contraband or weapons in hair or

beards.” Id. at 504. This Court then held that “a reasonable hair length regulation

satisfies the least restrictive means test” because neither we nor the plaintiff could

conceive of any lesser means that would satisfy these compelling interests. Id. So

it is in this case. Plaintiffs have not presented any less restrictive alternative that

can adequately contain the risks associated with long hair; they have merely argued

that the ADOC should volunteer to assume those risks. The RLUIPA places upon

the ADOC no such duty.

      In response, Plaintiffs make three arguments that are worth addressing.

First, they argue that the ADOC has failed to satisfy the “least restrictive means”

standard because all its witnesses admitted that the ADOC never considered any

less restrictive alternatives to its short-hair policy before adopting it. Second,

Plaintiffs argue that the widespread adoption of permissive grooming policies in

other jurisdictions demonstrates the viability of a religious exemption as a less

restrictive alternative. Third, Plaintiffs argue that the ADOC’s choice to allow

female inmates to wear shoulder-length hair proves that it is able to accommodate

their requested religious exemption. All of these arguments are unavailing, and we

respond to them in turn.

      It is true, as Plaintiffs point out, that some of our sister courts have focused

on the RLUIPA’s command that prison administrators “demonstrate” the
                                          22
             Case: 12-11926    Date Filed: 07/26/2013   Page: 23 of 27


lawfulness of their policies and have held that notwithstanding Cutter’s deference

mandate, prison administrators must show that they “actually considered and

rejected the efficacy of less restrictive measures before adopting the challenged

practice.” See, e.g., Warsoldier v. Woodford, 418 F.3d 989, 999 (9th Cir. 2005);

Spratt v. Rhode Island Dep’t of Corrections, 482 F.3d 33, 41 (1st Cir. 2007)

(adopting Warsoldier’s heightened proof requirement); Washington v. Klem, 497
F.3d 272, 284 (3d Cir. 2007) (same). This, however, is not the law in this circuit,

and none of this Court’s cases have adopted Warsoldier’s more strict proof

requirement. The language of the RLUIPA directs us to inquire merely whether

the policy under review is the least restrictive means of furthering a compelling

governmental interest.   It is certainly possible—though perhaps relatively less

common—for prison administrators to promulgate an appropriately tailored policy

without first considering and rejecting the efficacy of less restrictive measures.

The RLUIPA asks only whether efficacious less restrictive measures actually exist,

not whether the defendant considered alternatives to its policy.         As already

explained, the ADOC has shown that no efficacious less restrictive measures exist

and has therefore carried its RLUIPA burden.

      Plaintiffs’ heavy fixation on the policies of other jurisdictions similarly

misses the mark. While the practices of other institutions are relevant to the

RLUIPA analysis, they are not controlling—the RLUIPA does not pit institutions
                                        23
             Case: 12-11926    Date Filed: 07/26/2013   Page: 24 of 27


against one another in a race to the top of the risk-tolerance or cost-absorption

ladder. See Rich v. Secretary, Florida Dep’t of Corrections, 716 F.3d 525, 534

(11th Cir. 2013) (practices of other institutions are relevant but not controlling);

see also Daker v. Wetherington, 469 F. Supp. 2d 1231, 1239 (N.D. Ga. 2007)

(interpreting the RLUIPA to leave “room for a particular prison to decline to join

the ‘lowest common denominator’ when, in the discretion of its officials, the

removal of a challenged restriction poses an appreciable risk to security”). The

ADOC has shown that Plaintiffs’ requested exemption poses actual security,

discipline, hygiene, and safety risks. That other jurisdictions choose to allow male

inmates to wear long hair shows only that they have elected to absorb those risks.

The RLUIPA does not force institutions to follow the practices of their less risk-

averse neighbors, so long as they can prove that they have employed the least

restrictive means of furthering the compelling interests that they have chosen to

address. The ADOC has shown that its departure from the practices of other

jurisdictions stems not from a stubborn refusal to accept a workable alternative, but

rather from a calculated decision not to absorb the added risks that its fellow

institutions have chosen to tolerate. This cannot amount to an RLUIPA violation.

      Finally, Plaintiffs’ focus on the ADOC’s different grooming standards for

female inmates ignores the District Court’s factual finding—supported by Ronald

Angelone’s testimony—that men pose greater safety and security risks than women
                                         24
              Case: 12-11926     Date Filed: 07/26/2013     Page: 25 of 27


in prison populations. We are not the first court of appeals to uphold a grooming

policy that treats male and female inmates differently when the record shows that

there are valid reasons for the different treatment. See, e.g., Fegans v. Norris, 537
F.3d 897, 905 (8th Cir. 2008). Given the District Court’s finding that male inmates

pose a greater threat than female inmates, the RLUIPA does not require the ADOC

to enforce a sex-blind hair-length policy.

      C. Plaintiffs’ Additional Legal Rights

      In a mere two pages at the end of their initial brief, Plaintiffs assert that the

ADOC’s       hair-length   restrictions   violate   their   “additional legal rights.”

Specifically, Plaintiffs claim that the ADOC’s hair-length policy violates their free

exercise and freedom of association rights under the First Amendment, their

constitutional rights to due process and equal protection of the laws, the

Establishment Clause of the First Amendment, and their rights under 42 U.S.C. §

1985. Except for their equal protection claim, Plaintiffs provide no supporting

discussion and have therefore abandoned these additional issues in this appeal. See

Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998) (issues mentioned in

passing but without supporting argument or discussion are abandoned).

      Plaintiffs do present a cursory equal protection argument, but it is wholly

meritless.    Plaintiffs claim that the ADOC’s hair-length policy treats them

differently than other inmates on the basis of race, religion, and sex. There is
                                             25
             Case: 12-11926    Date Filed: 07/26/2013   Page: 26 of 27


absolutely no evidence in the record to support the contention that the hair-length

policy—which applies to all male inmates without exception—discriminates on the

basis of race or religion. Furthermore, while the policy does establish different

standards for male and female inmates, the record unmistakably shows that the

ADOC has valid reasons for the different hair-length standards and the regulations

are not arbitrary or unreasonable. See Hill v. Estelle, 537 F.2d 214, 215–16 (5th

Cir. 1976) (upholding differential prison grooming regulations against an equal

protection challenge because “[t]he disparity between the regulations for male and

female inmates is not so grievous as to make them arbitrary or unreasonable, cruel

or unusual, and the wisdom of the disparate regulations will be left to the judgment

of state penologists”); accord Fegans, 537 F.3d at 906 (upholding differential

prison grooming regulations against an equal protection challenge under a

“reasonableness” standard).

                              IV. CONCLUSION

      In the end, Plaintiffs ask us to hold that because many other prison systems

have chosen to accept the costs and risks associated with long hair, the ADOC

must accept them as well.       This we cannot do.       Although many well-run

institutions have indeed decided that the benefits of giving inmates more freedom

in personal grooming outweigh the disadvantages, the RLUIPA does not prevent

the ADOC from making its own reasoned assessment. Allowing male inmates to
                                        26
             Case: 12-11926     Date Filed: 07/26/2013   Page: 27 of 27


wear long hair carries with it established costs and risks, and the RLUIPA does not

require the ADOC to embrace them merely because other institutions have.

      The ADOC may, of course, decide in the future that these costs and risks

might be worth absorbing, especially in view of the high value that long hair holds

for many religious inmates. And the ADOC might also find persuasive James

Madison’s admonition that “[i]t is the duty of every man to render to the Creator

such homage and such only as he believes to be acceptable to him,” and “[t]his

duty is precedent, both in order of time and in degree of obligation, to the claims of

Civil Society.” James Madison, Memorial and Remonstrance Against Religious

Assessments (June 20, 1785), in 5 THE FOUNDERS’ CONSTITUTION, at 82 (Philip B.

Kurland & Ralph Lerner eds., 1987). But that is a decision that the RLUIPA

leaves to the discretion of the ADOC’s policy-makers.

      For the foregoing reasons, the judgment of the District Court is

AFFIRMED.




                                         27